DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 03/04/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2020 and 04/30/2021 are being considered by the examiner.

Allowable Subject Matter
Claims 3, 13, 9, 19, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite the limitation "the image recognition technique” in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claims.
NOTE:  The Examiner believes that claims 5 and 15 should be made dependent from claims 4 and 14, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 11, 12, 14, 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2020/0311434), hereinafter “Iyer”, in view of Rafey et al. (US 2002/0170068), hereinafter “Rafey”, in view of Panchaksharaiah et al (US 2017/0332125), hereinafter “Panchaksharaiah”.

receiving a content segment from a device [¶0023 and ¶0036: receiving media content from multimedia content receiver]; 
generating a content structure based on the content segment, wherein the content structure comprises a plurality of objects including a first object and an attribute of the first object [¶0037 and Table 1: generating scene table 203];
searching a contact database associated with the device [¶0038-¶0039: searching the object mapping table];
inserting the first object into a new content structure [e.g., ¶0041 and/or ¶0047: inserting the primary object of interest in the summarized content structure (see Table 3)]; and 
generating for display a new content segment based on the new content structure [¶0041 and/or ¶0047: generating the summarized content for rendering on user device 110].
Iyer is silent regarding searching a contact database to identify a matching entry of the contact database based on comparing metadata of the matching entry with the attribute of the first object, and generating for display a new content segment in response to receiving a request to create a new content segment.
However, in an analogous art, Rafey teaches searching a contact database associated with the device to identify a matching entry of the contact database based on comparing metadata of the matching entry with the attribute of the first object [¶0046: 
in response to receiving a request to create a new content segment, wherein the request comprises the name attribute of the first object [¶0045-¶0046: user requests highlights/summary of a particular player]:
inserting the first object into a new content structure [e.g., Fig. 4 and ¶0052-¶0053]; and 
generating for display a new content segment based on the new content structure [Fig. 4, and ¶0052-¶0053].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of providing virtual and condensed television content based on viewer preferences by matching attributes of user preferences with attribute of objects in the television content taught by Rafey with the technique of summarizing multimedia content comprising primary object of interest taught by Iyer to enhance viewer experience by customizing the video output to suit the viewer’s particular viewing tastes (see Rafey ¶0006).
The combination of Iyer in view of Rafey is silent regarding modifying the first object to include a name attribute based on the metadata of the matching entry of the contact database.
However, in an analogous art, Panchaksharaiah teaches searching a contact database to identify a matching entry of the contact database based on comparing 
modifying the first object to include a name attribute based on the metadata of the matching entry of the contact database [Fig. 2 and ¶0102:  modifying first object in frame 208 to include a name attribute (Nolito).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of identifying an object/event in a media content using image processing algorithm that compares an image frame of an object or an event with a database of objects to find a match of attributes taught by Panchaksharaiah with the technique of summarizing multimedia content comprising object of interest taught by Iyer in view of Rafey to further enhance the viewer experience by providing another option for identifying portions of the media content containing objects/events that are of interest to the user for highlights (see Panchaksharaiah ¶0002).

	Claim 2 – the combination of Iyer in view of Rafey and in view of  Panchaksharaiah, specifically Panchaksharaiah, further teaches transmitting the new content segment to a recipient identified based on the metadata of the matching entry of the contact database [¶0095 and ¶0089: transmitting the catch-up portion to a particular user (e.g., first and/or second user) identified based on the metadata of the matching entry of the corresponding user profile].



	Claim 6 - the combination of Iyer in view of Rafey in view of Panchaksharaiah, specifically Panchaksharaiah, further teaches the matching entry of the contact database comprises a profile picture [¶0097: e.g., matching entry of the object database comprises a player face].

	Claim 7 - the combination of Iyer in view of Rafey in view of Panchaksharaiah, specifically Panchaksharaiah, teaches each of the plurality of objects comprises a plurality of attributes and wherein one attribute of the plurality of attributes is a vectorized representation of the object [¶0087, alternatively, see ¶0082].

	Claim 11 is directed to similar limitations as in claim 1 above and hence, is considered accordingly.

	Claims 12, 14, 16 and 17 are directed to similar limitations as in claims 2, 4, 6 and 7 above, respectively.  Hence claims 12, 14, 16 and 17 are considered accordingly.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2020/0311434) in view of Rafey et al. (US 2002/0170068) in view of Panchaksharaiah et al (US 2017/0332125) as applied above, and further in view of Catalano et al. (US Patent No. 10,299,008), hereinafter “Catalano”.
	Claim 5 – the combination of Iyer in view of Rafey in view of Panchaksharaiah, specifically Panchaksharaiah, teaches performing object recognition using an image recognition technique [¶0096-¶0087].
	The combination of Iyer, Rafey and Panchaksharaiah is silent regarding the image recognition technique comprises a machine learning model implemented on control circuitry, and wherein the machine learning model implements at least one of a neural network or parallel processing.
	However, in an analogous art, Catalano teaches the image recognition technique comprises a machine learning model implemented on control circuitry, and wherein the machine learning model implements at least one of a neural network or parallel processing [Fig. 4, col. 9 lines 10-25].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of employing machine learning in image processing taught by Catalano with the technique of recognizing objects/images in a video content for summarizing multimedia content comprising object of interest taught by Iyer in view of Rafey in view of Panchaksharaiah to enhance the video data processing using machine learning (see Catalano col. 8, lines 7-21).

.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2020/0311434) in view of Rafey et al. (US 2002/0170068) in view of Panchaksharaiah et al (US 2017/0332125) as applied above, and further in view of Pisoni et al. (US Patent No. 10,019,654), hereinafter “Pisoni”.
Claim 8 – the combination of Iyer in view of Rafey in view of Panchaksharaiah, specifically Panchaksharaiah, teaches a vectorized representation of the first object [e.g., ¶0082 (fingerprint of an object), alternatively see ¶0087].
The combination of Iyer in view of Rafey in view of Panchaksharaiah is silent regarding the vectorized representation of the first object comprises vectorized representation of a sub-portion of the first object.
However, in an analogous art, Pisoni teaches the vectorized representation of the first object comprises vectorized representation of a sub-portion of the first object [col. 10 lines 30-46].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of using vectorized representation of the image object for image object recognition in a neural network taught by Catalano with the technique of recognizing objects/images in a video content for summarizing multimedia content comprising object of interest taught by Iyer in view of Rafey in view of Panchaksharaiah to enhance object recognition on an image to detect objects depicted in the image (see Pisoni col. 1, lines 17-20).

	Claim 18 is directed to similar limitations as in claim 8 above and hence, is considered accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423